NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5226-18T1

AUGUSTINE DORCELY,

          Plaintiff-Respondent,

v.

300 BROADWAY
HEALTHCARE CENTER, d/b/a
NEW VISTA NURSING AND
REHABILITATION CENTER,

          Defendant-Appellant,

and

UNITED HEALTH PLUS, d/b/a
QUALCARE, and SAINT
BARNABAS MEDICAL
CENTER,

     Defendants.
______________________________

                   Submitted March 10, 2020 – Decided April 23, 2020

                   Before Judges Yannotti and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-6569-16.
            Fox Rothschild LLP, attorneys for appellant (Marc J.
            Gross, of counsel and on the briefs; Jordan B. Kaplan
            and Victoria T. Salami, on the briefs).

            Heinkel Law LLC, attorneys for respondent (Daniel W.
            Heinkel, on the brief).

PER CURIAM

      Defendant 300 Broadway Healthcare Center, LLC, appeals from a June

19, 2019 order entered by the Law Division denying its motion to vacate

judgment. We affirm. 1

                                      I.

      We derive the following factual history from the motion record. The

underlying matter was an action brought by plaintiff Augustine Dorcely, a

former employee of defendant, for reimbursement of unpaid healthcare bills.

Plaintiff underwent medical procedures at Saint Barnabas Medical Center and

requested that the hospital obtain precertification beforehand. Relying upon a

statement that precertification would be obtained, plaintiff underwent the

medical procedures.




1
  In the opinion, "defendant" refers to 300 Broadway and "defendants" refers to
300 Broadway and United Health Plus.
                                                                       A-5226-18T1
                                      2
        Plaintiff's health insurance company refused to pay three of her bills in

the amounts of $10,448, $31,430.40, and $6,598.40. In response, plaintiff filed

a complaint against defendant, who was contractually obligated to provide

medical coverage, and co-defendants. A claim for payment of $22,325 for

medical bills from an unrelated 2008 accident was also demanded in the

complaint.

        Plaintiff's last day of employment with defendant terminated prior to

January 31, 2016. On February 10, 2016, defendant entered into a Membership

Interest Purchase Agreement (the Agreement) with its former owners, George

Weinberger, Leon Goldenberg, and Hadassah Schwartz (the Weinberger

parties), whereby the Weinberger parties agreed to indemnify defendant in

connection with claims arising from defendant's operations prior to January 31,

2016.

        After plaintiff commenced this action, the Weinberger parties refused to

indemnify defendant.      Thereafter, defendant filed a complaint against the

Weinberger parties seeking to enforce the indemnification obligations under the

Agreement.

        Defendant's attorney, Ralph Ferrera, and his associates, attempted to

negotiate a settlement with plaintiff that would defer any payments to her until


                                                                         A-5226-18T1
                                        3
after the resolution of its lawsuit against the Weinberger parties. Defendant

claimed a tentative settlement was reached, which was memorialized in a draft

stipulation of settlement.    In summary terms, the stipulation provided that

defendant pay $5000 to plaintiff and United Health Plus would pay $1000, with

the provision that defendant resolve any remaining obligation and indemnify

plaintiff from any liability for a two-year period. However, defendant refused

to execute the stipulation of settlement.

      On December 15, 2017, counsel for United Health Plus advised the clerk

of the court in writing that "[a]ll parties have settled this matter[,]" and withdrew

his pending motion to withdraw from further representation of his client.

      On March 28, 2018, plaintiff filed a motion to enforce the stipulation of

settlement between the parties and compel payment of the agreed upon amounts.

In his certification, plaintiff's counsel recited the terms of the settlement and

averred that, "Three months have now elapsed since the stipulation [of

settlement] was first circulated, and two months have now elapsed since a

revised stipulation [of settlement] that addressed any reasonable concerns was

provided to [defendant's] counsel."

      On April 19, 2018, defendant filed opposition to the motion, stating its

counsel sent a final version of what he believed the agreement was, the motion


                                                                             A-5226-18T1
                                         4
should be denied, . . . "and the parties be given a final ten days to sit down and

work out the trivial [terms]" of the agreement. 2

      On April 25, 2018, Ferrara's associate, Kevin Kotch, appeared at the

motion hearing on behalf of defendant. 3 Kotch informed the trial judge that

defendant accepted plaintiff's "proposed settlement agreement." The trial judge

placed his decision on the record, granted plaintiff's motion to enforce the

agreement, and entered a memorializing order that day.

      Thereafter, Ferrara's relationship with defendant deteriorated and he

applied to withdraw as counsel in related cases involving defendant but not the

matter under review. Because Ferrara was still counsel of record for defendant

as of November 2018, plaintiff's counsel served him with a copy of the notice

of motion to enter judgment against defendants. Plaintiff's motion was based

upon defendants' failure to perform their obligations under the revised

stipulation of settlement.

      On December 27, 2018, Ferrara sent a letter to the judge confirming that

his colleague, Kotch, appeared in court on April 25, 2018, and represented "at


2
     The terms "stipulation of settlement" and "agreement" are used
interchangeably throughout this opinion.
3
  The April 25, 2018 motion hearing transcript was not provided in defendant's
appendix.
                                                                          A-5226-18T1
                                        5
that point a settlement between the parties was reached."         Ferrara further

corresponded that there was a breakdown between the clients and other parties,

leading to his withdrawing from multiple matters involving defendant.           In

addition, Ferrara indicated that he "assumed that the defendants would be

proceeding in good faith in connection with the settlement." He did not file

opposition to plaintiff's motion seeking to enforce the stipulation of settlement

and entering judgment as required by Rule 1:6-2.

      On January 4, 2019, the judge granted plaintiff's motion and entered an

order for the entry of judgment. The preamble to the order states that notice of

plaintiff's motion was provided to the Ferrara Law Group, and that defendants

failed to make the settlement payments required. Judgment was entered in favor

of plaintiff in the amount of $23,011.81, plus taxed costs, against defendant, and

in the sum of $1000, plus taxed costs, against co-defendant United Health Plus.

      In handwriting included on the order, the judge noted that the motion was

"opposed" and he ordered that counsel for "300 Broadway Healthcare," the

Ferrara Law Group, PC, be relieved from further representation.

      On May 30, 2019, defendant's successor counsel filed a motion under Rule

4:50-1 seeking relief from the judgment, arguing that its prior counsel did not

have authority to enter into the stipulation of settlement. The judge did not


                                                                          A-5226-18T1
                                        6
conduct oral argument. On June 21, 2019, the judge denied defendant's motion,

concluding it "fail[ed] to set forth any reason that would justify relief under Rule

4:50-1.   The movant's consent to enter into a settlement was previously

considered by this court in January of 2019."

      On appeal, defendant argues that the judge erred by refusing to set aside

the judgment. Defendant claims it established that its former attorney did not

have authorization to enter into the settlement.

                                        II.

      A decision to vacate a judgment lies within the sound discretion of the

trial judge, guided by principles of equity. Housing Auth. of Morristown v.

Little, 135 N.J. 274, 283 (1994). Rule 4:50-1 allows a motion to vacate a

judgment on several grounds. The ground in subsection (f) allows vacation for

"any other reason justifying relief from the operation of the judgment or order."

      Subsection (f) should be used "sparingly" and only "in situations in which,

were it not applied, a grave injustice would occur." Hous. Auth, 135 N.J. at 286,

quoted in First Morris Bank and Trust v. Roland Offset Serv., Inc., 357 N.J.

Super. 68, 71 (App. Div. 2003). Therefore, while the initial decision on an

application under subsection (f) lies within the trial court's discretion, the




                                                                            A-5226-18T1
                                         7
appellate court will reverse where that discretion has been abused. Mancini v.

E.D.S., 132 N.J. 330, 334 (1993).

         Defendant invoked subsection (f) of Rule 4:50-1 before the motion judge

and asserts the same subsection of the Rule in its appellate brief.       Under

subsection (f), a catchall provision, relief is warranted for "any other reason

. . ." and is appropriate "only when 'truly exceptional circumstances are

present.'"    U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 468 (2012)

(quoting Hous. Auth., 135 N.J. at 286). However, "[w]hile . . . useful, it is not

absolutely imperative for the application to state the particular subsection

pursuant to which relief from the judgment is sought." Pressler & Verniero,

Current N.J. Court Rules, cmt. 3 on R. 4:50-1 (2020). Our careful review of the

record reveals no exceptional or other circumstances were presented by

defendant to warrant relief under Rule 4:50-1 or subsection (f) of the Rule.

         Moreover, defendant never moved for reconsideration of the January 4,

2019 order under Rule 4:49-2, which provides that a motion for reconsideration

"shall be served not later than [twenty] days after service of the judgment or

order," and is not extendable. Nor did defendant ever file an appeal therefrom

under Rule 2:4-1(a). On the contrary, defendant took no action until five months

later.


                                                                         A-5226-18T1
                                        8
      Instead, defendant filed a self-styled as a motion to vacate judgment under

Rule 4:50-1 motion, which is, in actuality, a Rule 4:49-2 motion filed out of

time. Saliently, defendant failed to submit sufficient information to the judge

showing that its attorney was not authorized to settle the case. Defendant simply

asserted it never consented to the draft stipulation of settlement because it

wanted to defer payment to plaintiff until its lawsuit against the Weinberger

parties was resolved.

      The record clearly shows that over a year earlier on April 25, 2018,

defendant's former counsel represented that the matter was settled and submitted

a proposed settlement agreement to the judge. The judge did not err by relying

upon that representation. The issue was one for the judge to r esolve as a matter

of law, and he did so correctly. We conclude that the judge did not mistakenly

exercise his discretion by denying defendant's motion to vacate judgment.

      We have considered defendant's other arguments and conclude they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-5226-18T1
                                       9